United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2641
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Teresa Ann Kobriger

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                             Submitted: April 14, 2016
                               Filed: June 10, 2016
                                 ____________

Before LOKEN, BEAM, and SMITH, Circuit Judges.
                           ____________

BEAM, Circuit Judge.

       Teresa Ann Kobriger appeals following the entry of a guilty plea to a charge
of embezzlement by a bank employee in violation of 18 U.S.C. § 656. The district
court1 sentenced Kobriger to twenty-one months' imprisonment, the bottom of the

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
suggested United States Sentencing Guidelines range. Kobriger challenges the length
of the imposed sentence on appeal. We affirm.

I.    BACKGROUND

       Kobriger worked for Iowa Falls State Bank from November 2004 through
January 2014. From December 2008 to December 2012, Kobriger was the Client
Associate Supervisor (head teller) at the bank, in charge of all tellers, the bank vault,
and ordering cash for the bank. During her time in this position, Kobriger embezzled
more than $140,000. The loss was not discovered until January 2014, when Kobriger
was no longer the Client Associate Supervisor, having been promoted to Vice
President, Retail Manager in 2013. When questioned about the discrepancy, Kobriger
lied and indicated she had likewise discovered the missing money herself in 2006 but
was never able to find the origin of the discrepancy. During a one-on-one
conversation in Kobriger's home with the bank president, Kobriger explained that a
forensic accountant would be confused during the impending investigation because
she made fictitious entries to try and fix the problem of the missing money that she
had inherited in her 2006 position. She therefore denied stealing the money.
However, only five minutes after the president left her home, Kobriger called him and
admitted to stealing the money.

      Following the entry of her guilty plea, Kobriger moved for a downward
variance based on her lack of criminal history, family commitments and social ties,
mental health issues, general character, and the fact that at the time of sentencing she
had already made good on nearly the entire restitution amount, as she paid
$159,181.47 of the $181,393.63 due.2 The applicable Guidelines range was twenty-

      2
       With the addition of attorney fees and forensic audit fees to the $144,181.47
embezzled, the total amount of restitution was $181,393.63. So, at the time of
sentencing, Kobriger had paid more toward her total restitution than she had actually
embezzled.

                                          -2-
one to twenty-seven months, with two to five years of supervised release and a fine
of $5,000 to $1,000,000, and total restitution of $181,393.63. The district court
denied Kobriger's motion for a downward variance and sentenced her to twenty-one
months' imprisonment followed by five years of supervised release.

II.   DISCUSSION

       This court reviews the imposition of sentences, whether inside or outside the
Guidelines range, under a deferential abuse of discretion standard. United States v.
Jones, 612 F.3d 1040, 1044 (8th Cir. 2010). An abuse of discretion occurs when: (1)
a court fails to consider a relevant factor that should have received significant weight;
(2) a court gives significant weight to an improper or irrelevant factor; or (3) a court
considers only the appropriate factors but in weighing them commits a clear error of
judgment. United States v. Farmer, 647 F.3d 1175, 1179 (8th Cir. 2011). The fact
that this court might reasonably have concluded that a different sentence was better
suited is assuredly insufficient to justify reversal of the district court under a
deferential abuse-of-discretion standard. United States v. Webster, No. 15-3020,
2016 WL 1637644, *1 (8th Cir. Apr. 25, 2016). "[I]t will be the unusual case when
we reverse a district court sentence–whether within, above, or below the applicable
Guidelines range–as substantively unreasonable." United States v. Feemster, 572
F.3d 455, 464 (8th Cir. 2009) (en banc) (quoting United States v. Gardellini, 545 F.3d
1089, 1090 (D.C. Cir. 2008)). Too, where the sentence imposed is within the
advisory Guidelines range, this court accords it a presumption of reasonableness.
United States v. Scales, 735 F.3d 1048, 1052 (8th Cir. 2013).

       Here, Kobriger offered the sort of evidence that could have persuaded the
district court to vary downward from the advisory Guidelines sentence. For example,
offering the character letter from the Iowa Falls State Bank President was certainly
favorable to her, as he was a distinctive, unorthodox character witness, to be sure.
Kobriger offered evidence to support a conclusion that this crime was out of character

                                          -3-
for her and that she had made strides since committing the crime to straighten her life
out, even obtaining a new job despite her prior transgressions. Too, she had
absolutely no criminal history and had paid a notable amount of her restitution at the
time of sentencing, which was certainly commendable. However, that the district
court did not vary downward was not an abuse of its discretion.

        On appeal, Kobriger primarily highlights two aspects of this case that she
claims should have warranted a downward variance: the substantial payments she
made toward her restitution, and her lack of any criminal history.3 As to her
restitution payments, she claims they demonstrated her good character and
illuminated the fact that she had committed to righting her wrongs. Certainly a
defendant's character, including her commitment to the community and a positive
impact on its members, can properly form the basis for a motion for downward
variance. United States v. Jefferson, 725 F.3d 829, 834 (8th Cir. 2013). Here,
however, the court did not abuse its discretion in declining to vary downward on that
basis. Kobriger argues that the district court did not specify the exact amount of
Kobriger's notable payment toward restitution, thus indicating this factor was
"irrelevant" to the court, or that the court dismissed this evidence "out of hand," but
this is not so. The district court discussed the issue, confirmed with the parties that
they stipulated to the amount of the two payments totaling $159,181.47, and did not
abuse its discretion in failing to vary downward on that basis. Kobriger additionally
argues that her large payment toward restitution greatly exceeded payments made by
other, unrelated defendants in prior sentencings on similar offenses and should thus


      3
        On appeal, Kobriger additionally claims the court erred in failing to hear
witness testimony from the man that loaned her the money to make the restitution
payments. However, despite Kobriger's claim, it is not clear that this witness was
offered to attest to Kobriger's character. Rather, defense counsel stated to the court
that this witness was available if the court had questions "regarding the [$]144,000
in restitution." This argument is, therefore, unavailing.


                                         -4-
have weighed more heavily with this district court, an argument wholly without
support in case law. The district court discussed the arguments raised by Kobriger
at sentencing and determined that her payments toward restitution did not support a
lower-than-Guidelines sentence. The court did not abuse its discretion in doing so.

       Kobriger's lack of criminal history also does not support a reversal in this case.
Kobriger argues that the district court procedurally erred by failing to adequately
consider this factor. She claims the district court actually turned a positive into a
negative on this issue by noting that Kobriger's lack of criminal history assisted her
in carrying out her crime because she would not otherwise have even been able to
work at the bank had she had a criminal history. Kobriger claims that in viewing her
lack of criminal history as a negative, the district court erroneously disregarded that
factor entirely in its 18 U.S.C. § 3553(a) analysis. Kobriger also takes issue with the
government's comment at sentencing that because she carried out the embezzlement
for four years, that was like a criminal history in itself. Despite this panel's similar
concerns regarding the government's comments at sentencing, there is no evidence
that the district court adopted that reasoning, nor was in any way persuaded by the
government's comment. In the sentencing colloquy, the district court appropriately
considered Kobriger's lack of criminal history and concluded that given the nature of
the crime, her "lack of criminal record [did not] sway [the court] one way or another."
There is sufficient indication from the colloquy that the district court adequately
considered the factor, did not procedurally err, and did not abuse its discretion in
failing to vary downward on this basis.

       After viewing Kobriger's exhibits and considering her arguments in light of the
§ 3553(a) factors, the court concluded that the nature and circumstances of Kobriger's
offense gave insight into her character, namely that she endeared herself to her co-
workers and employers, established trust with them, stole from them for four years,
attempted to hide the embezzlement, and then denied that it occurred. On review of
the sentencing colloquy, we have no basis to conclude this was an abuse of discretion.

                                          -5-
III.   CONCLUSION

       For the reasons stated herein, we affirm.
                       ______________________________




                                   -6-